DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 06/14/22.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/22 has been entered.
 	The reply filed 06/14/22 affects the application 17/016,384 as follows:
1.      Claims 1 and 5 have been amended. Claims 2 and 6 have been canceled. Applicant’s amendments have overcome the rejections of the office action mailed 04/18/22. However, new ground(s) rejections necessitated by Applicant’s amendments are set forth herein below.      
2.     The responsive is contained herein below.
Claims 1, 3-5 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over de Melo et (Brazilian Journal of Medical and Biological Research (2017) 50(1), 1-8) in view of Song et al. (Food & Nutrition Research 2016, 60: 30323, 1-9).
Claim 1 is drawn to a method for preventing or treating obesity in a subject, wherein the method comprises administering a composition to the subject, and the composition has a therapeutically effective concentration selected of (E)-3-(4-hydroxy-3-methoxy-phenyl)prop-2-enoic acid; and a pharmaceutically acceptable carrier; wherein the effective concentration of the
(E)-3-(4-hydroxy-3-methoxy-phenyprop-2-enoic acid is 10 least µg/ml.
deMelo disclose that ferulic acid (FA) could be beneficial in lowering the risk of HFD-induced obesity via modulation of enzymatic, hormonal and inflammatory responses (see abstract). Furthermore, de Melo et al. disclose that FA could effectively suppress the high-fat diet (HFD)-associated increase in visceral fat accumulation, adipocyte size and body weight gain, similar to sibutramine (SIB), the positive control. FA also significantly (P< 0.05) decreased the HFD-induced elevations in serum lipid profiles, amylase and lipase activities, and the levels of blood glucose and insulin hormone. The markedly elevated leptin and decreased ghrelin levels seen in HFD-fed control mice were significantly (P< 0.05) reversed by FA treatment, almost reaching the values seen in normal diet (ND)-fed mice (see abstract). Also, deMelo disclose that in a study, the antiobesity potential of FA is almost comparable to SIB (see page 6, right col., 1st paragraph). In addition, de Melo et al. disclose feeding 32 male Swiss mice, weighing 20–25 g (n=6–8 per group) a normal diet (ND) or HFD, and treated them or administering to them orally or not with either FA (10 mg/kg) or sibutramine (SIB) (10 mg/kg) for 15 weeks (see abstract). It should be noted that the administration of FA at 10 mg/kg to mice of weight of 20 g (i.e., 0.02 kg) equates to the administration of 0.20 mg (i.e.; 10 mg/kg x 0.02 kg = 0.20 mg) of FA to said mice. And, 0.20 mg of FA = 200 µg (i.e., 0.2 mg x 1000 µg/mg) of FA. That is, de Melo et al. disclose or suggest administering 200 µg of FA to said mice. 
The difference between Applicant’s claimed method and the method taught by de Melo et al. is that de Melo et al. do not disclose that the concentration of the (E)-3-(4-hydroxy-3-methoxy-phenyl)prop-2-enoic acid in the composition administered to obese mice is 10 µg/ml.
However, de Melo et al. disclose the use or administration of 200 µg of ferulic acid ((E)-3-(4-hydroxy-3-methoxy-phenyl)prop-2-enoic acid) to treat obesity in obese mice.
Song et al. disclose that ferulic acid (FA), a phenolic acid, is a potential therapy for diabetes mellitus, and that FA has been shown to protect against hepatic and myocardial injury and oxidative stress in obese rats with late-stage diabetes, but the mechanism of the antioxidative activity of FA is still unclear (see abstract). Furthermore, de Melo et al. a study was to elucidate whether FA can prevent damage to cardiomyocytes and hepatocytes caused by high glucose (HG)-induced oxidative stress (see abstract). Also, de Melo et al. disclose treating the cells with 1, 5, or 10 mg/mL FA (see abstract). In addition, de Melo et al. disclose that FA alleviated the HG-induced oxidative stress and decreased cell apoptosis in hepatocytes and cardiomyocytes (see abstract). In addition, it should be noted that 200 µg of FA in 20 ml = 10 µg/ml of FA. 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of de Melo et al. and Song et al. to treat obesity in an obese subject and to protect the obese subject against hepatic and myocardial injury and oxidative stress, comprising administering a composition to the subject (e.g.; mice), and in which the composition comprises ((E)-3-(4-hydroxy-3-methoxy-phenyl)prop-2-enoic acid) (also named ferulic acid) in an amount or concentration disclosed by Song et al. such as 10 µg/ml in which 200 µg of FA is in 20 ml of a solution or a pharmaceutically acceptable carrier (e.g.; food or fat (oil)) and thus provides 200 µg of FA to said obese subject, because one of ordinary skill in the art would reasonably expect that ((E)-3-(4-hydroxy-3-methoxy-phenyl)prop-2-enoic acid) (also named ferulic acid) at a concentration disclosed or used by Song et al. and in amount disclosed or used by de Melo et al. would treat obesity and protect the obese subject against hepatic and myocardial injury and oxidative stress.
One having ordinary skill in the art would have been motivated in view of de Melo et al. and Song et al. to treat obesity in an obese subject and to protect the obese subject against hepatic and myocardial injury and oxidative stress, comprising administering a composition to the subject (e.g.; mice), and in which the composition comprises ((E)-3-(4-hydroxy-3-methoxy-phenyl)prop-2-enoic acid) (also named ferulic acid) in an amount or concentration disclosed by Song et al. such as 10 µg/ml in which 200 µg of FA is in 20 ml of a solution or a pharmaceutically acceptable carrier (e.g.; food or fat (oil)) and thus provides 200 µg of FA to said obese subject, because one of ordinary skill in the art would reasonably expect that ((E)-3-(4-hydroxy-3-methoxy-phenyl)prop-2-enoic acid) (also named ferulic acid) at a concentration disclosed or used by Song et al. and in amount disclosed or used by de Melo et al. would treat obesity and protect the obese subject against hepatic and myocardial injury and oxidative stress.

Claims 3-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over de Melo et al. and Song et al. as applied in claim 1, above, and further in view of Berthon et al. (FR 2907338 A1; Machine-English Translation).
Claim 3 is drawn to the method according to claim 1, wherein the composition promotes lipolysis.
The difference between Applicant’s claimed method and the method taught by de Melo et al. and Song et al. is that de Melo et al. and Song et al. do not disclose that the composition promotes lipolysis.
Berthon et al. disclose that ferulic acid, its salts and/or derivatives are lipolytic agents (see title). Furthermore, Berthon et al. disclose that use of ferulic acid, its salts and/or derivatives for the preparation of a cosmetic and/or pharmaceutical composition to prevent and/or treat the adipose overloads and/or cellulitis, by systemic and/or local administration (see abstract; see also page 2 of 12, last paragraph). Also, Berthon et al. disclose that ferulic acid, its salts and derivatives, induce a lipolytic effect by acting at a different pathway, notably through the insulin receptors (see abstract; see also page 2 of 12, last paragraph).  In addition, Berthon et al. disclose that ferulic acid, its salts and derivatives, can act as a competitor vis-à-vis the insulin receptors, and that at the level of the adipocyte, this competition effect vis-à-vis the insulin receptors makes it possible to obtain a lipolytic effect (see abstract; see also page 2 of 12, last paragraph).  Also, Berthon et al. disclose that ferulic acid exhibit significant lipolytic activity on human adipocytes (see page 5 of 12, paragraphs, 1-3).
 It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of de Melo et al. and Song et al. to treat obesity in an obese subject and to protect the obese subject against hepatic and myocardial injury and oxidative stress, and to also promote lipolysis in said obese subject comprising administering a composition to the subject (e.g.; mice), and in which the composition comprises ((E)-3-(4-hydroxy-3-methoxy-phenyl)prop-2-enoic acid) (also named ferulic acid) in an amount or concentration disclosed by Song et al. such as 10 µg/ml in which 200 µg of FA is in 20 ml of a solution or a pharmaceutically acceptable carrier (e.g.; food or fat (oil)) and thus provides 200 µg of FA to said obese subject, because one of ordinary skill in the art would reasonably expect that ((E)-3-(4-hydroxy-3-methoxy-phenyl)prop-2-enoic acid) (also named ferulic acid) at a concentration disclosed or used by Song et al. and in amount disclosed or used by de Melo et al. would treat obesity and protect the obese subject against hepatic and myocardial injury and oxidative stress, and would also promote lipolysis as taught by Berthon et al. in the obese subject.
One having ordinary skill in the art would have been motivated in view of de Melo et al. and Song et al. to treat obesity in an obese subject and to protect the obese subject against hepatic and myocardial injury and oxidative stress, and to also promote lipolysis in said obese subject comprising administering a composition to the subject (e.g.; mice), and in which the composition comprises ((E)-3-(4-hydroxy-3-methoxy-phenyl)prop-2-enoic acid) (also named ferulic acid) in an amount or concentration disclosed by Song et al. such as 10 µg/ml in which 200 µg of FA is in 20 ml of a solution or a pharmaceutically acceptable carrier (e.g.; food or fat (oil)) and thus provides 200 µg of FA to said obese subject, because one of ordinary skill in the art would reasonably expect that ((E)-3-(4-hydroxy-3-methoxy-phenyl)prop-2-enoic acid) (also named ferulic acid) at a concentration disclosed or used by Song et al. and in amount disclosed or used by de Melo et al. would treat obesity and protect the obese subject against hepatic and myocardial injury and oxidative stress, and would also promote lipolysis as taught by Berthon et al. in the obese subject.
Also, it is obvious to expect that the Ferulic acid composition would be promote lipolysis in adipocytes as taught by Berthon et al.
Response to Arguments
Applicant's arguments with respect to claims 1, 3-5 have been considered but are moot in view of the new ground(s) of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623